Citation Nr: 0806596	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 1, 2004, 
for the assignment of a 40 percent rating for right wrist 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to May 1984.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In February 2001, the veteran submitted a claim for an 
increased rating, which was denied by decision dated in April 
2001.  He did not perfect an appeal, and therefore, the April 
2001 decision became final.  

2.  In May 2004, the veteran underwent surgery on his right 
wrist.  He filed a claim for a temporary total rating, which 
was granted from May 11, 2004, to September 1, 2004.

3.  On August 11, 2004, the veteran submitted a claim for an 
increased rating for his right wrist disability, which the RO 
granted, effective September 1, 2004, the day after the 
cessation of the 100 percent convalescent rating.

4.  The evidence does not show an intent to file a claim for 
an increased rating prior to September 11, 2004, or an 
increase in the veteran's right wrist disability in the 
period one year prior to date of claim.


CONCLUSION OF LAW

The criteria for a 40 percent rating for right wrist 
disability prior to September 1, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code (DC) 5214 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  

The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

The veteran initially filed a claim for a right wrist 
disability in February 1985.  Service connection was granted 
by rating decision dated in July 1985, and a noncompensable 
rating was assigned effective February 1985.  In June 1998, 
he filed for an increased rating, and in a July 2000 rating 
decision, the RO increased the rating to 10 percent effective 
June 1998 and also assigned a 100 percent convalescence 
rating from February 8, 2000, date of surgery, to April 1, 
2000, at which time the 10 percent rating was restored.  

In February 2001, the veteran filed an increased rating 
claim.  In April 2001, the claim was denied.  He filed a 
Notice of Disagreement, and in February 2003, a Statement of 
the Case was issued.  He did not file a timely substantive 
appeal and the April 2001 decision became final.  

In June 2004, the veteran filed for a convalescence rating 
due to surgical treatment on May 11, 2004, which was granted 
by rating decision dated in August 2004 from May 11, 2004, to 
September 1, 2004.  On August 11, 2004, just prior to the 
expiration of the 100 percent temporary total rating, he 
filed a claim for an increased rating.  In November 2004, the 
RO assigned a 40 percent rating effective September 1, 2004, 
the date of the expiration of the temporary total rating.  

During the August 2005 RO hearing, the veteran argued that he 
should have been granted the 40 percent rating back to April 
1, 2000.  He asserted that his wrist disability was as 
disabling following the 2000 surgery as it was then.  He also 
stated that he forgot to file a substantive appeal to the 
February 2003 Statement of the Case because he was under 
financial duress.  Additionally, at the hearing, the 
representative presented copies of treatment dates in July 
2003 and January 2004, which he argued could be interpreted 
as an informal claim.         

Because the veteran was in receipt of a 100 percent temporary 
total rating from May 11, 2004, to September 1, 2004, the 
issue before the Board is whether it was factually 
ascertainable that he was entitled to a higher rating one 
year prior to the date he filed the claim in August 2004.

In order to be assigned a 40 percent rating for the right 
wrist disability prior to September 2004, the evidence needed 
to show ankylosis of the wrist in any other position except 
favourable.  38 C.F.R. § 4.71a, DC 5214.  

After a review of the claims file, the Board finds that the 
evidence does not show that the veteran was entitled to a 
higher rating prior to September 2004.  First, he did not 
timely appeal the April 2001 decision and it became final.  
See 38 C.F.R. §§ 20.302, 20.1103.  Without a claim of clear 
and unmistakable error in the April 2001 rating decision, 
there is no legal basis to assign an effective date prior to 
that date.  Therefore, his claim that he is entitled to an 
effective date to 2000 must fail.

Second, the claim on appeal is dated August 2004, and there 
is no competent evidence in the claims file within the one-
year prior to that time which would warrant a higher rating.  
The veteran contends that a reference to two outpatient 
treatment visits (July 2003 and January 2004) may have raised 
an informal claim.  

The Board notes that the July 2003 VA treatment record 
referred to by the veteran is of record but does not reflect 
ankylosis of the right wrist; therefore, does not support a 
worsening of disability.  Next, even though the January 2004 
treatment record has not been associated with the claims 
file, the November 2004 VA examination revealed that the 
veteran did not have ankylosis until the May 2004 surgery, 
the essential component for the higher rating.  

Therefore, it is factually ascertainable that the veteran had 
a worsening of his disability as of May 2004, when he 
underwent surgery and ankylosis of his right wrist was the 
consequence of the surgery.  However, because he was in 
receipt of a 100 percent rating from May 2004 to September 1, 
2004, there is no basis for a higher rating prior to surgery 
and the September 1, 2004, date (effectively the end of the 
temporary total rating) is correct. 

The Board has also considered the veteran's and his friend's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran and his friend are competent to report symptoms 
and their observations because this requires only personal 
knowledge, not medical expertise, as it comes to them through 
their senses.  Layno, 6 Vet. App at 470.  However, as lay 
persons, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Therefore, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the veteran's claim, the Board is 
unable to grant the benefit sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the effective date assigned 
following the grant of benefits.  Because the notice for the 
underlying increased rating claim was timely and legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In this case, the VCAA duty to notify was satisfied by a 
letter sent in September 2004 and a letter sent subsequent to 
the initial RO decision in June 2005 that fully addressed all 
four notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letters were not sent before the RO 
decision on the effective date, the Board finds that the 
actions taken by VA after providing the notice have given the 
veteran adequate notice of what was needed to satisfy the 
claim.  Not only has he been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a Statement of the Case 
issued in September 2005 and a Supplemental Statement of the 
Case issued in February 2006 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied, and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  With respect to the Dingess requirements, in 
April 2006, the claimant was given notice of what type of 
information and evidence he needed to establishing a 
disability rating and effective date.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent 
medical records.  Additionally, a VA examination is not 
required in light of the physician's statement, dated in 
November 2004, which addresses the pertinent medical issues 
herein.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date prior to September 1, 2004, 
for the assignment of a 40 percent rating for right wrist 
disability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


